COURT OF APPEALS OF VIRGINIA


Present:  Chief Judge Moon, Judge Annunziata and
          Senior Judge Hodges
Argued at Richmond, Virginia


COMMONWEALTH OF VIRGINIA

v.   Record No.    0992-94-2                     OPINION BY
                                         CHIEF JUDGE NORMAN K. MOON
ALBERT R. HOWELL                               AUGUST 29, 1995


             FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                      Herbert C. Gill, Jr., Judge
             John H. McLees, Jr., Assistant Attorney General
             (James S. Gilmore, III, Attorney General, on
             brief), for appellant.

             No brief or argument for appellee.



     The Commonwealth appeals a final order of the circuit court

dismissing an habitual offender show cause order against Albert

R. Howell.    The trial court ruled that "Howell's 1986 DUI

conviction under the Chesterfield County ordinance 14.1-1 is []

invalid insofar as it conflicts with Code § 15.1-132 by providing

a lesser punishment than that prescribed by general law."      We

hold that when the County adopted its DUI ordinance, it

incorporated, by reference, the penalty provisions for a Class 1

misdemeanor in Code § 18.2-11 and, therefore, the ordinance did

not conflict with Code § 15.1-132.    Thus, because Howell's 1986

DUI conviction was valid, we reverse.

     Under Code § 46.1-188, localities were given the authority

to "incorporate appropriate provisions of Article 2 (§ 18.2-266
et seq.) of Chapter 7 of Title 18.2 into such ordinance by
reference."   Code § 18.2-266 makes it unlawful for any person to

operate a motor vehicle while intoxicated.    Code § 15.1-132

provides that localities, when adopting DUI ordinances, may

prescribe fines or other punishments for violations of such

ordinances that are "the same penalties for violations thereof as

are provided by general law for similar offenses," but not lesser

punishments for such similar offenses.

     At the time of Howell's DUI conviction, Code § 18.2-270

provided that a DUI conviction was a Class 1 misdemeanor, but

defined no punishment for such a violation.   The penalty for a

class 1 misdemeanor was set forth in Code § 18.2-11 (not

contained in Article 2 (§ 18.2-266 et seq.)).    The Chesterfield

County ordinance, § 14.1-1, under which Howell was convicted for

his first DUI did not further define the penalty for the offense

but specifically adopted all of Article 2 (§ 18.2 et seq.) of

Chapter 7 of Title 18.2 of the Code of Virginia.

     The trial judge found that because Code § 18.2-11 was not

incorporated by reference into the Chesterfield County Code,

Chesterfield County Code § 1-6, the ordinance defining the

penalty for misdemeanors where no specific penalty was otherwise

given, applied to Howell's conviction.   Thus, because the penalty

contained in § 1-6 was less than that provided in Code § 18.2-11,

the trial judge found that § 14.1-1 was invalid insofar as it

conflicted with Code § 15.1-132 by providing a lesser punishment.

     We hold that the trial judge erred by ruling that since

Chesterfield County Code § 14.1-1 did not prescribe a penalty,
                               - 2 -
the penalty prescribed by Chesterfield County Code § 1-6

controlled the case by default. 1   By adopting all of Article 2

(§ 18.2 et seq.) of Chapter 7 of Title 18.2, Chesterfield County

incorporated, by reference, the definition of the term "class one

misdemeanor" found in Code § 18.2-11.    Article 2 includes Code

§ 18.2-270, which is the penalty provision for violations of Code

§ 18.2-266 (DUI).    At the time Howell was convicted for the

questioned offense, Code § 18.2-270 provided that a first time

violation of Code § 18.2-266 was a Class 1 misdemeanor, which was

defined in Code § 18.2-11.
        The intended meaning of a term used in a statute is to be

"ascertained from the act itself when read in light of other

statutes relating to the same subject matter."     Campbell v.

Commonwealth, 13 Va. App. 33, 38, 409 S.E.2d 21, 24 (1991), rev'd

on other grounds, 14 Va. App. 988, 421 S.E.2d 652 (1992) (en

banc), aff'd, 246 Va. 174, 431 S.E.2d 648 (1993) (quoting Robert

Bunts Eng'g & Equip. Co. v. Palmer, 169 Va. 206, 209-10, 192 S.E.
789, 790-91 (1937)) (emphasis added).    The two cases cited by the

Commonwealth, Stevenson v. City of Falls Church, 243 Va. 434, 416
S.E.2d 435 (1992), and Dickerson v. Town of Christiansburg, 201
Va. 342, 111 S.E.2d 292 (1959), clearly demonstrate that the term

"Class 1 misdemeanor" did not lose its meaning when that section

was incorporated by reference into the County Code.    Moreover,

this Court has recognized that the penalty for a Class 1
    1
       Code § 1-6 provided the penalty for violations if no other
penalty was provided.


                                 - 3 -
misdemeanor defined in Code § 18.2-11 was inherent in the

provisions of Code § 18.2-270, when we held that a Fairfax County

ordinance was invalid because it violated Code § 15.1-132 "by

providing for a lesser punishment than Code § 18.2-270."

Commonwealth v. Holtz, 12 Va. App. 1151, 1152, 408 S.E.2d 561,

563 (1991) (emphasis added).       If the penalty were not inherent in

the terms of Code § 18.2-270, we would have referred to the

punishment provided in Code § 18.2-11 instead.
     In adopting all of Article 2 (§ 18.2-266 et seq.),

Chesterfield County should not be punished for failing to

specifically mention what was then inherently recognized by

reference to other sections, which prescribed the penalty for the

offense in question.    Chesterfield County was given the authority

to adopt the same penalties as those prescribed in Article 2.

See Code § 15.1-132.    By incorporating all of Article 2 by

reference, Chesterfield County Code § 14.1-1 should be construed

as providing for the same penalties as those set forth in Code

§ 18.2-11 via Code § 18.2-270.
                       Reversed.




                                   - 4 -